Citation Nr: 1535942	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-36 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had honorable active duty service from January 1966 to January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision.  By way of the May 2009 rating decision, that the Veteran was notified of by a letter in June 2009, the RO reopened the Veteran's claim for service connection for a right knee disorder but denied service connection, on the merits.  In June 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2009.

In April 2014, the Veteran testified during a  Board hearing before the undersigned Veterans Law Judge held at the San Antonio satellite office of the RO.  A transcript of that hearing is of record.  

In July 2014, the Board granted the Veteran's petition to reopen his previously denied claim of entitlement to service connection for a right knee disorder.  The Veteran's reopened claim was then remanded to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claim (as reflected in a June 2015 supplemental SOC (SSOC)) and returned that matter to the Board for further appellate consideration.

The Board notes that, while the Veteran previously was represented by Military Order of the Purple Heart of the U.S.A., in November 2014, the Veteran granted a power-of-attorney in favor of Texas Veterans Commission with regard to the claim on appeal.  The Board recognizes the change in representation.

This appeal has been processed utilizing the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing system. 


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  Although knee pain was noted but no specific disability was diagnosed at service entry, it is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing right knee disability.
 
3.  It is established by clear and unmistakable evidence that the Veteran's pre-existing right knee disability was not aggravated during or as a  result of active duty.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability are not met. 38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the Appeals Management Center (AMC)). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2009 pre-rating letter and an August 2014 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The May 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  The March 2009 and August 2014 letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The Board notes that after the August 2014 post-rating letter, the Veteran's claim was then adjudicated in the June 2015 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, and the reports of the March 2009 and May 2015 VA examinations.  Also of record and considered in connection with the appeal is the transcript of Veteran's April 2014 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.

As noted, the Veteran was afforded opportunity to offer oral hearing testimony during his Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues; and, (2) to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that, consistent with Bryant, there has been substantial compliance with the requirements of 38 C.F.R. 3.103(c)(2), and that the hearing was  legally sufficient.  

Here, during the hearing, the issue on appeal was identified.  The Veteran provided testimony regarding the onset and continuity of his right knee.  In particular, the  Board transcript reflects appropriate exchanges between the Veteran, his representative, and the undersigned pertaining to the nature and etiology of the Veteran's right knee problems, and the bases for denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but the outstanding issues material to substantiating the claims were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest  the submission of any specific, additional evidence in connection with the claim, on these facts, such omission was harmless.  After the hearing, the Board subsequently sought further development of the claim in July 2014, to obtain any outstanding  service treatment records and service personnel records , as well as to obtain a legally sufficient medical opinion.  As explained below, the AOJ has substantially complied with the Board's remand directives.

On remand, the AOJ contacted the National Personnel Records Center, National Archives and Records Administration, and U.S. Army Human Resources Command in an attempt to obtain service records.  In March 2015, the National Personnel Records Center said that they did not have any active duty inpatient clinical records from Fort Gordon Army Hospital.  Records from the National Archives and Records Administration include an April 2002 letter from the National Personnel Records Center stating that it had none of the Veteran's records from Officer Candidate School.  Moreover, the AOJ requested records from the US Army Human Resources Command in October 2014, January 2015, and March 2015 letters.  None of these efforts were successful.  Thereafter, in a June 2015, the AOJ informed the Veteran of all steps taken in this regard. 

In addition, the requested  VA medical opinion was obtained in conjunction with an examination of the Veteran in May 2015.  he Board finds-as discussed in more detail, below-that the March 2015 VA examination report is adequate to resolve the  knee disability claim herein decided, as it reflects a  thorough and contemporaneous examination of the Veteran and opinion t took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.    See Caffrey v. Brown, 6 Vet. App. 377 (1994).   Waddell v. Brown, 5 Vet. App. 454 (1993); Lineberger v. Brown, 5 Vet. App. 367 (1993);

Thus, as the requested development has been accomplished, to the extent possible, no further action to ensure compliance with those remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id. 

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994);  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Considering the evidence of record in light of the above, the Board finds the claim on appeal must be denied.

On his December 1965 Report of Medical History for Enlistment the Veteran reported that he had a "bad right knee," he checked "yes" to "trick" or locked knee and checked "no" to swollen or painful joints; in the physician's summary, it was written that the Veteran had prolonged right knee pain, stooping, and no clicking or swelling.  The December 1965 Report of Medical Examination for Enlistment indicates that he was found to be normal on clinical evaluation for his lower extremities and there were no defects or diagnoses noted.  In February 1968, the Veteran was seen for right knee problems.  It was noted that he had no swelling, tenderness, or redness.  The Veteran then underwent an x-ray study for a painful right knee that revealed no osseous abnormality.  On his November 1968 Report of Medical History for Separation, he checked "yes" to "trick" or locked knee and checked "no" to swollen or painful joints; in the physician's summary, it was written that the Veteran had a soft tissue injury of the right knee; it was also noted that he was treated with no complications and no sequela.  His  November 1968 Report of Medical Examination for Separation indicates that he was found to be normal on clinical evaluation for his lower extremities and there were no defects or diagnoses noted.  

In October 2000, the Veteran's private physician noted  that the Veteran had a knee injury about 25 years ago and he had an arthroscopic evaluation and an arthrotomy with removal of the medial meniscus.

In January 2009, the Veteran's private physician indicated  that the Veteran occasionally had symptoms for his right knee back in the 1960's.  It was noted that during basic training in 1966, the Veteran had three episodes of knee pain and he did not clear medical for officer training.  He then underwent surgical intervention in the early 1970's.  The private physician then noted that the Veteran's December 2008 x-rays revealed  advanced medial compartment degenerative arthritis with bone on bone contact.  The private physician opined that the Veteran's knee problems were directly related to his early documented episodes in the military during basic training and during his course of service. 

The Veteran was afforded a VA examination in March 2009.  The Veteran reported that when he was involved in  track and field in high school, he had pain in the right knee and his knee was irritated by squatting.  He also reported knee pain during basic training and that his knee was found to be unstable when he was assessed for Officer Candidate School, but also that he did not have any problems during his three years of active duty.  He reported that after separation from service he could not play tennis or bowling secondary to pain and was treated for a torn medial meniscus in 1973 or 1974.  The VA examiner opined stated that the Veteran's right knee was not aggravated by service.  The VA examiner stated that one month and 18 days prior to the Veteran's entry into the military service, the Veteran wrote on his December 1965 Report of Medical History that he had a bad right knee and a February 1968 x-ray was negative for osseous or articular abnormality.  He also noted that the Veteran was evaluated with a soft tissue problem in February 1968.  The rationale for the VA examiner's opinion was that the Veteran did not have any surgery of the right knee on active duty.  In addition, the Veteran had pain in the right knee prior to service and one soft tissue problem on active duty there was no swelling tenderness, redness, or increased temperature of the tissue and he was returned to duty with a prescription of quadriceps exercises.  He then stated that the Veteran underwent right knee surgery in 1976, seven years post active duty service.  The VA examiner then concluded that the Veteran's right knee condition began prior to service and  did not manifest during service, and that the Veteran received definitive treatment seven years post service without showing a nexus to active duty.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in May 2015.  The VA examiner diagnosed post-medial meniscectomy of right knee with post-surgical degenerative arthritis, status-post right total knee replacement with bilateral geno varum.  The VA examiner opined that the Veteran's right knee condition clearly and unmistakably existed prior to service and it was not aggravated beyond its natural progression by an in-service event, injury or illness.  The stated rationale was that the Veteran's service treatment records indicate right knee problems before service, and  that, during service, he only had a problem with his right knee once in 1968; he was  treated for a soft tissue problem of the right knee with physical therapy, had a normal x-ray of the right knee, a normal physical examination, and returned to duty.  The examiner further noted that review of the claims file revealed no private medical records until 2000, when a physician noted  that the Veteran had a knee injury about 25 years ago and was treated with an arthroscopic evaluation and an arthrotomy with removal of the medial meniscus.  The May 2015 VA examiner stated that this suggests that the Veteran had a right knee trauma around 1975, although there were no private medical records available from the 1970's.  He also indicated that  that this suggests that the Veteran had significant right knee problems and a suspected right knee injury around 1975-76, almost five to six years after service.  According to the examiner, such indicated that that the Veteran's current post medial meniscectomy of right knee with post-surgical degenerative arthritis was clearly and unmistakably not aggravated during or as a result of service.

In a June 2015 statement,  the Veteran's ex-wife indicated  that she saw that he had trouble with his right knee the whole time that she knew him, that he was in the military, and they were married; she stated that this was for a period of 12 years from 1956 to 1978.  She also stated that she saw him struggle with constant pain, difficulty with walking, and difficulty with standing for those twelve years. 

The Board finds that competent, probative evidence of record clearly and unmistakably establishes that the Veteran's current right knee disability pre-existed his active service.  The December 1965 Report of Medical History for Enlistment indicates that the Veteran had a right knee condition that pre-existed.  Also. the  March 2009 VA examiner found that  the Veteran's right knee disorder began prior to military service. and the  file contains the probative opinion of the May 2015 VA examiner explicitly indicating that the Veteran's right knee disability clearly and unmistakably existed prior to service.  As the conclusion reached by the May 2015 VA examiner was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  While the January 2009 private physician opined that the onset of the Veteran's right knee disorder was during his military service, clearly, the examiner did not consider or address the Veteran's own reported history of pre-service right knee problems at enlistment,  Given that, and because the opinion is contrary to both the lay and medical evidence with respect to question of pre-existence, the opinion is not considered probative on this point.  

The evidence of record also clearly and unmistakably establishes that the pre-existing condition was not aggravated beyond its natural progression during, or as a result, of service, resulting in current right knee disability. Pertinent to  question of in-service aggravation, the Board notes that the Veteran was seen during service for right knee pain.    However, it was noted that he had no swelling, tenderness, or redness and an x-ray study revealed no osseous abnormality In addition, the physician's summary on the November 1968 Report of Medical History for Separation indicated that the Veteran had a soft tissue injury of the right knee that was treated with no complications and no sequela.  Furthermore, on his November 1968 Report of Medical Examination for Separation, he was found to be normal on clinical evaluation for his lower extremities and there were no defects or diagnoses noted.  Consistent with the other evidence on this point, the March 2015 VA examiner specifically opined that the Veteran's pre-existing right knee disability was not aggravated by service.  As the conclusion reached by the VA examiner in May 2015 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as his  specialized clinical experience and knowledge, the opinion  is considered both competent and highly probative.  See Prejean, supra.  Accordingly, when the May 2015 VA examiner's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever even suggesting that current right knee  disability is the result of in-service aggravation of a pre-existing condition, the Board finds that clear and unmistakable evidence establishes that the Veteran's right knee disability was not aggravated in, or as a result of, the Veteran's service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

As for the lay assertions of record-which have been considered along with the medical evidence discussed above-the Board acknowledges that the Veteran and his ex-wife are certainly competent to report matters within their personal knowledge, to include symptoms experienced and observed.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, to whatever extent statements by the Veteran, his ex-wife, and/or his representative are being offered to establish the medical etiology of the disability under consideration, the Board emphasizes that such is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As none of the identified individuals is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on the complex medical matter on which this claim turns.  As such, lay assertions as to the medical etiology of the Veteran's right knee disability have no probative value.

For all the foregoing reasons, the Board finds that service connection for a right knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, given the legal standard required to rebut the presumption of soundness, discussed above, and the Board's determinations that that standard has been met both with respect to question of preexisting disability and in-service aggravation, the benefit-of-the-doubt doctrine has no applicability in this appeal.


ORDER

Service connection for a right knee disability is denied. 


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


